DETAILED ACTION
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.  Applicant amended claims 1, 9, 18, 20, 29, 39 and canceled claims 11, 12, 37, 38.  Therefore, claims 1-10, 13-36, 39-40 are currently pending in this application.  

                                                          Claim Objections
Claim 29 is objected to because of the following informalities:  
-In claim 29, line 9, “chambers” needs to be changed to -- chamber --.  Appropriate correction is required.

	                            Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10, 20-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 10 of the amendment filed on 6/29/22, the applicant added “the fuel delivery device receives a fuel from a fuel source”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 20 of the amendment filed on 6/29/22, the applicants added the claimed limitation including “controlling the flow of the exhaust gas and the flow of the fuel to reduce oxygen levels ………based at least in part an external environment downstream of the outlet”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed. 
Claims 21-28 depend from claim 20, and contain all of the limitations of claim 20. Therefore, claims 21-28 are rejected for the same reasons as claim 20.
The amendment filed 6/29/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure.  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Kotrba et al. (US 2011/0203261).
Regarding claim 18, Kotrba discloses a vehicle having reduced emissions output, comprising:
an internal combustion engine (12) (Fig. 1); an exhaust pipe fluidly coupled with the internal combustion engine;
an oxygen removal system (DOC) (note that the unburned HCs in the exhaust gas are burnt with oxygen in the oxidation catalyst so the oxygen is reduced in the DOC) fluidly coupled with the exhaust pipe;
an emission reduction system (32, 36) (Fig. 1) for reducing emissions from the internal combustion engine operably coupled with the exhaust pipe (60) (Fig. 1) downstream of the oxygen removal system (30) (Fig. 1), wherein the emission reduction system comprises:
a combustion chamber (40) (Fig. 1, par. [0061]) having an inlet and an outlet;
a fuel delivery device (52) (Fig. 1, par. [0023]) for delivering fuel to the combustion chamber; and a control system connected to the fuel delivery device for regulating an amount of fuel to be delivered to the combustion chamber to reduce oxygen levels in exhaust gases at the outlet (see par. (0023]); and 

    PNG
    media_image1.png
    588
    898
    media_image1.png
    Greyscale


a bypass system including a bypass pipe (60) (Fig. 1) fluidly connected to the exhaust pipe upstream of the emission reduction system and to an exhaust stack downstream of the emission reduction system, wherein a variable amount of exhaust flow is provided to the combustion chamber of the emission reduction system and the bypass pipe of the bypass system (see Fig. 1, par. [0022, 0024]).

Regarding claim 19, Kotrba discloses the vehicle of claim 18, Kotrba further discloses the internal combustion engine is a diesel engine (see par. [0019]).

Claims 29, 31-34 are rejected under 35 U.S.C. 102a1 as being anticipated by Robertson et al. (US 2007/0227125).


Regarding claims 29, 34, Robertson discloses a method of reducing emissions from an internal combustion engine, the method comprising the steps of: 
establishing a flow of oxygen-containing gas (air pump 24) through a combustion chamber (10) (Fig. 1) having an inlet and an outlet;
introducing flow of a fuel (20) (Fig. 1) into the combustion chamber; 
igniting the fuel (not shown but must have) in the combustion chamber; 
operating the internal combustion engine to develop a stream of an exhaust gas; introducing a flow of the exhaust gas into the combustion chamber (see par. [0019]); 
recirculating the exhaust gas (102) (Fig. 1) from the outlet (17) of the combustion chamber to the inlet of the combustion chamber (10) (Fig. 1); and controlling the flow of the exhaust gas and the flow of the fuel to minimize oxygen levels in exhaust gases downstream of the outlet of the chamber (see par. [0019]).

Regarding claim 31, Robertson discloses the method of claim 29, Robertson further discloses wherein the step of controlling the flow of the exhaust gas and the flow of fuel is accomplished by controlling a fuel air ratio (see par. [0019]).

Regarding claims 32, 33, Robertson discloses the system of claim 29, Robertson further discloses detecting combustion in the combustion chamber by using an oxygen sensor (oxidant flow rate sensor 90) (see par. [0017])  for sensing oxygen levels in exhaust gases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2007/0227125) in view of Kurtz (US 2020/0102874).
Regarding claim 1, Robertson discloses a system for reducing emissions from an internal combustion engine (see par. [0002]), comprising:
a combustion chamber (10) (Fig.1, par. [0012]) having an inlet and an outlet;
a fuel delivery device (see par. [0012]) for delivering fuel to the combustion chamber; and a control system (40)(Fig. 1) for controlling a fuel to oxidizer ratio in the combustion chamber (see par. [0014]); and a valve (104)(Fig. 1) positioned upstream of the inlet and operably coupled with the control system (40) (Fig. 1), wherein the control system meters an amount of an exhaust gas provided to the combustion chamber (see par. [0019]) based at least in part on a state of one or more fuel tanks.

    PNG
    media_image2.png
    370
    904
    media_image2.png
    Greyscale

 
However, Robertson fails to disclose wherein the control system meters an amount of an exhaust gas provided to the combustion chamber based at least in part on a state of one or more fuel tanks.
Kurtz teaches operating a burner (i.e. controlling an amount of an exhaust gas provided to the combustion chamber) based at least in part on a state of one or more fuel tanks (i.e. if there is sufficient fuel in the vehicle’s fuel tank) (see par. [0006, 0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to operate the burner based at least in part on a state of one or more fuel tanks as taught by Kurtz in the Robertson system for maintaining catalyst temperature and conserving the fuel remaining in the tank level (see Kurtz, par. [0021]).

Regarding claim 2, the modified Robertson discloses the system of claim 1, Robertson further discloses wherein the control system (40) (Fig. 1) is in communication with the fuel delivery device for regulating an amount of fuel to be delivered to the combustion chamber (10) (Fig. 1) to minimize oxygen levels in exhaust gases at the outlet (see par. [0019]).

Regarding claim 3, the modified Robertson discloses the system of claim 1, Robertson further discloses wherein the control system includes an oxygen sensor (oxidant flow rate sensor 90) (see par. [0017]) in communication with reactants or products of a combustion process in the combustion chamber for sensing oxygen levels in exhaust gases.

Regarding claim 4, the modified Robertson discloses the system of claim 3, Robertson further discloses an upstream oxygen sensor located at or near the inlet and connected to the control system (see par. [0017]).


Regarding claim 5, the modified Robertson discloses the system of claim 3, Robertson further discloses that a downstream oxygen sensor (50) (Fig. 1, par. [0019]) is located at or near the outlet and connected to the control system (40)(Fig. 1).

Regarding claim 7, the modified Robertson discloses the system of claim 1, it is inherent that the fuel dispensing device (not shown but must have) in Robertson is a fuel nozzle, an atomizing fuel nozzle, or a fuel injector.

Regarding claim 8, the modified Robertson discloses the system of claim 1; Robertson further discloses an exhaust gas recirculation (EGR) duct (102) for returning a portion of the exhaust gases from the outlet to the inlet (see Fig. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2007/0227125) in view of Tanca (US 2011/0045422).
Robertson discloses the system of claim 1; however, Robertson fails to disclose wherein the system further includes a selective non- catalytic reduction (SNCR) system upstream or downstream of the combustion chamber.
Tanca teaches that a selective non-catalytic reduction (SNCR) system is located downstream of a burner (24) (Fig. 2, par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a selective non-catalytic reduction (SNCR) system is located downstream of a burner as taught by Tanca in the Robertson system for reducing harmful NOx emission in the flue gasses (see par. [0054]).



Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 04-153518).   
Regarding claim 9, Komai discloses an internal combustion engine having reduced emissions output, comprising:
an exhaust gas system;
a first fuel source (3) (such as petroleum distillation) (Fig 1) for providing fuel to the internal combustion engine; and a system for reducing emissions from the exhaust gas system, the system comprising;
a combustion chamber (12 or 15) (Fig. 1, par. [0026]) having an inlet and an outlet; and a fuel delivery device (not numbered) (Fig. 1, par. [0026]) located within the combustion chamber; the fuel delivery device receiving fuel from a second fuel source (18) (Fig. 1); and 
a control system (104) (Fig. 1) connected to the delivery device for regulating an amount of fuel to be dispensed into the combustion chamber to reduce oxygen levels in exhaust gases at the outlet (see par. [0050]).
However, Komai fails to disclose the second fuel source contains a different type of fuel than the first fuel source. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have used the second fuel source containing a different type of fuel than the first fuel source since the recitation of such amounts to an intended use statement. Note that fuel can be gasoline or diesel fuel and both gasoline or diesel fuel can be used in the internal combustion engine art, and the mere selection of the second fuel source containing a different type of fuel than the first fuel source for use in the engine of Komai would be well within the level of ordinary skill in the art.



Regarding claim 10, the modified Komai discloses the system of claim 9, Komai further discloses wherein the fuel delivery device receives fuel from the fuel source (18)(see Fig. 1).

Claims 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 04-153518) in view of Kanba et al. (US 2013/0186074).
Regarding claims 13, 15, 16, the modified Komai discloses the system of claim 9; however, Komai fails to disclose an exhaust gas recirculation (EGR) duct for returning a portion of the exhaust gases from the outlet to the inlet and returning a portion of the exhaust gases from outlet to the internal combustion engine.
Kanba teaches an exhaust gas recirculation (EGR) duct for returning a portion of the exhaust gases (61) from an outlet of a burner (30) (Fig. 1) to an internal combustion engine (see Fig. 1) and returning a portion of the exhaust gases (41) (Fig. 1) from an internal combustion engine to the internal combustion engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use an exhaust gas recirculation (EGR) duct for returning a portion of the exhaust gases from the outlet of a burner to the engine as taught by Kanba in the Komai system for increasing or reducing the flow rate of the exhaust gas to be supplied to the burner device to ensure an appropriate ignition performance of the burner device (see Kanba, par. [0013]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 04-153518) in view of Tanca (US 2011/0045422).
The modified Komai discloses the system of claim 9; however, Komai fails to disclose wherein the system further includes a selective non- catalytic reduction (SNCR) system upstream or downstream of the combustion chamber.

Tanca teaches a selective non-catalytic reduction (SNCR) system is located downstream of a burner (24) (Fig. 2, par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a selective non-catalytic reduction (SNCR) system being  located downstream of a burner as taught by Tanca in the Komai system for reducing harmful NOx emission in the flue gasses (see par. [0054]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 04-153518) in view of Robertson et al. (US 2007/0227125).
Regarding claim 17, the modified Komai discloses the system of claim 9, however, Komai fails to disclose an oxygen sensor in communication with products of a combustion process in the combustion chamber for sensing oxygen levels in exhaust gases.
Robertson teaches an oxygen sensor (90) in communication with products of a combustion process in the combustion chamber for sensing oxygen levels in exhaust gases (see par. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Komai by using an oxygen sensor in communication with products of a combustion process in the combustion chamber for sensing oxygen levels in exhaust gases as taught by Robertson for controlling the operation of the burner (see Robertson, par. [0017]).

Claims 30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2007/0227125) in view of Kotrba et al. (US 2011/0203261).
Regarding claims 30, 40, Robertson discloses the system of claim 29; however, Robertson fails to disclose establishing a flow of the exhaust gas by utilizing a bypass system.
Kotrba teaches varying a flow of the exhaust gas through a burner by using a bypass system (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Robertson by using a bypass to provide the exhaust gas to a burner as taught by Kotrba for maintaining a desired exhaust temperature downstream of the burner (see abstract).

Claims 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2007/0227125) in view of Deng et al. (CN 108816020). 
Regarding claim 35, Robertson discloses the method of claim 29; however, Robertson fails to disclose performing a selective non- catalytic reduction (SNCR) system.
Deng teaches performing a selective non-catalytic reduction (SNCR) system in a burner system (see page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Robertson by using a selective non-catalytic reduction (SNCR) system in a burner system as taught by Deng for improving the NOx denitration efficiency (see abstract).
Regarding claim 36, Robertson discloses the method of claim 35; further teaches performing a SNCR by using diesel exhaust fluid (urea solution) (see page 3).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2007/0227125) in view of Anderson (US Patent 3,444,687). 
Regarding claim 39, Robertson discloses the method of claim 29; however, Robertson fails to disclose introducing supplemental oxygen downstream of the combustion chamber to reduce levels of CO.


Anderson teaches introducing supplemental oxygen downstream of a combustion chamber to reduce levels of CO (see col. 6, lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Robertson by introducing supplemental oxygen downstream of the combustion chamber to reduce levels of CO as taught by Anderson for burning noxious combustion products into those which are no longer harmful (see Anderson, col. 6, lines 40-43).

                                                            Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571-272-1000.

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747